DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  There is a typographical error in the claim limitations. Line 2 of the claim recites “printed circuit board (PCP)” which should instead be “printed circuit board (PCB).” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, this claim is rejected as being indefinite due to the limitation “selected from at least two different functional devices.” It is unclear what is doing the “selecting,” and if it is a function of the apparatus, selected by the exterior rearview device, or if it is an action taken by the driver.

In regard to claims 2-15, these claims are either directly or indirectly dependent upon the independent claim 1, and fail to remedy the deficiencies of the claim. As such, they are also rejected as being indefinite. 

In regard to claim 15, this claim is additionally rejected as being indefinite due to the limitation “according to any of the claim 1.” It is unclear if this claim is meant to only depend from claim 1, or if this is a typographical error, and is meant to depend from multiple different claims. As such, the claim fails to distinctly claim the subject matter which the inventor regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Varaprasad et al. (U.S. Publication No. 2007/0184284), hereinafter referred to as Varaprasad, in view of Rodriguez Barros et al. (U.S. Publication No. 2005/0243568), hereinafter referred to as Barros.

In regard to claim 1, Varaprasad teaches an exterior rearview device for an automotive vehicle (Varaprasad abstract noting a vehicular exterior rearview mirror assembly), comprising 
a cover body, wherein the cover body has a cover body opening and wherein the cover body covers a front part (Varaprasad Fig. 6 showing exterior mirror 14 having housing 36’ covering the front part of the reflective element 34; and paragraph 174) of at least one reflective means, display or camera accommodated in the cover body (Varaprasad Fig. 6 showing reflective element 34 accommodated in the housing 36’ of the exterior mirror; and paragraph 174); and 
a light module (Varaprasad Fig. 6 and paragraph 174 noting indicator assembly 26’ composed of a sealed module mounted to the housing 36’ and comprising a plurality of LEDs 62), which comprises a base body (Varaprasad paragraph 174 and Fig. 6 noting the indicator assembly module 26’ has a case 55), a lens attachable to the base body (Varaprasad paragraph 174 and Fig. 6 noting lens 68 covering the opening 58 of the case 55) and a selected functional device (Varaprasad paragraph 174 noting the indicator assembly 26 is a module that indicates when vehicles are approaching a blind spot of the vehicle) adapted to achieve a specific light function (Varaprasad paragraph 174 noting a progressively greater number of indicators can be energized as another vehicle approaches the blind spot of vehicle 10, with the number of energized indicators increasing as the other vehicle gets closer to the blind spot of vehicle 10), 
wherein the base body is attachable to the cover body such that, in an attached state, the lens is arranged in the cover body opening (Varaprasad Fig. 6 showing the case 55, with lens 68, mounts to an opening in the housing 36 in a manner which completes the overall slope of the exterior mirror; and Figs. 4-5 showing exterior mirrors 14 with the module arranged in an opening at the bottom of the housing), and 
wherein the selected functional device is attachable to the base body such that, in the attached state (Varaprasad Fig. 6 showing the case 55, with lens 68, mounts to an opening in the housing 36 in a manner which completes the overall slope of the exterior mirror), light from the light module passes through the lens to fulfil the specific light function of the selected functional device (Varaprasad paragraph 174 noting the LEDs 62 have their light directed by a plurality of louvers 66 to pass through the lens 68 and direct in the direction of a driver seated in the vehicle; and the LED indicators perform the blind spot indicating function described)
	However, Varaprasad does not expressly disclose the functional device is selected from at least two different functional devices each of which is adapted to achieve a specific light function.
	In the same field of endeavor, Barros teaches the functional device is selected from at least two different functional devices each of which is adapted to achieve a specific light function (Barros abstract noting a rear-view mirror for vehicles, which consists of compatible, combinable and exchangeable modules such as: (A) and (B), or integrated (A+B), functional, signal, lighting and sensor modules, and structural (C), (D) and (E) modules; cover-housing, body-housing and support which may include functional modules; and Barros paragraph 3 noting modules offer various options for directing the light output and/or signal from the source that consists preferably in LEDs (Light Emitting Diode), and/or LEDs + bulb, and/or LED+OLES (Organic Light Emitting Substrate), infra-red LEDs, and for receiving signals through sensors, such as photodiodes, ultrasonic or radio frequency type sensors).
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros, because the teachings of Varaprasad include that of a lighting module that can attach to an opening on an exterior vehicle mirror, and describes in paragraphs 175-177 that the disclosed indicator assemblies may perform multiple display functions, provide additional vehicle functions such as displaying other information or sensor operations, and that these displays may perform a single display function or multiple display functions. Thus, the teachings of Barros would benefit this disclosure by providing multiple options for modules to be attached to the exterior mirror to perform functions like this, as the teachings of Barros include combinable or exchangeable modules for lighting and sensor functions. Thus, modified to incorporate the teachings of Barros, the teachings of Varaprasad include all of the limitations presented in claim 1.

In regard to claim 2, Varaprasad and Barros teach all of the limitations of claim 1 as discussed above. In addition, Varaprasad teaches wherein the light module acts as a daytime running light, a direction indicator light, a position light, a surrounding light, or a spot light (Varaprasad paragraph 174 noting a progressively greater number of indicators can be energized as another vehicle approaches the blind spot of vehicle 10, with the number of energized indicators increasing as the other vehicle gets closer to the blind spot of vehicle 10. Thus, it can be seen that these indicators are acting as lights that indicate positions of vehicles in the surroundings of the vehicle, specifically a blind spot).
However, Varaprasad does not expressly disclose wherein each functional device fulfils a different light function.
In the same field of endeavor, Barros teaches wherein each functional device fulfils a different light function (Barros abstract noting a rear-view mirror for vehicles, which consists of compatible, combinable and exchangeable modules such as: (A) and (B), or integrated (A+B), functional, signal, lighting and sensor modules, and structural (C), (D) and (E) modules; cover-housing, body-housing and support which may include functional modules; and Barros paragraph 3 noting modules offer various options for directing the light output and/or signal from the source that consists preferably in LEDs (Light Emitting Diode), and/or LEDs + bulb, and/or LED+OLES (Organic Light Emitting Substrate), infra-red LEDs, and for receiving signals through sensors, such as photodiodes, ultrasonic or radio frequency type sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

In regard to claim 3, Varaprasad and Barros teach all of the limitations of claim 1 as discussed above. In addition, Varaprasad teaches wherein each functional device comprises at least one light source connected to a printed circuit board (PCB) (Varaprasad Fig. 6 and paragraph 174 noting light-emitting diodes (LEDs) 62 physically supported by and electrically actuated through a printed circuit board 63) and at least one reflector with a reflector surface (Varaprasad Fig. 6 and paragraph 174 noting a lower assembly 64 provides a plurality of louvers 66 which separate the LEDs and direct the light generated by the LEDs in the direction of a driver seated in vehicle 10. As such, it can be seen that the lower assembly with louvers reflects the light and funnels it forward in the direction of the driver).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

In regard to claim 4, Varaprasad and Barros teach all of the limitations of claim 3 as discussed above. In addition, Varaprasad teaches wherein the reflector surface of a first functional device comprises at least one aperture, wherein the at least one light source is arranged in the at least one aperture (Varaprasad Fig. 6 and paragraph 174 noting a lower assembly 64 provides a plurality of louvers 66 which separate the LEDs and direct the light generated by the LEDs in the direction of a driver seated in vehicle 10. As such, it can be seen that the lower assembly with louvers reflects the light and funnels it forward in the direction of the driver).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

In regard to claim 5, Varaprasad and Barros teach all of the limitations of claim 4 as discussed above. In addition, Varaprasad teaches wherein the reflector of the first functional device (Varaprasad Fig. 6 showing the lower assembly 64 with louvers 66) is arranged at least partially parallel to the printed circuit board (PCB) (Varaprasad Fig. 6 showing printed circuit board 63, with the lower assembly 64 and PCB being parallel) and the aperture of the reflector is funnel-shaped (Varaprasad Fig. 6 showing louvers 66 funnel the light forward toward the driver).
However, Varaprasad does not expressly disclose wherein a main light emitting direction of the light of the first functional device is directed essentially in a forward direction as a forward-facing spot light.
In the same field of endeavor, Barros teaches wherein a main light emitting direction of the light of the first functional device is directed essentially in a forward direction as a forward-facing spot light (Barros paragraphs 139-140 noting area 3 of surface 1 of module A, which faces a forward direction can have special functions such as bright LEDs, front spot with a concentrated light beam, emergency, fog, or running lights).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

In regard to claim 6, Varaprasad and Barros teach all of the limitations of claim 5 as discussed above. In addition, Varaprasad teaches wherein the printed circuit board (Varaprasad Fig. 6 showing PCB 63) is arranged between the reflector (Varaprasad Fig. 6 showing lower assembly 64 with louvers 66) and the base body (Varaprasad Fig. 6 showing base body 55 of the indicator assembly) in the attached state, and wherein the printed circuit board attaches the reflector to the base body comprised by the first functional device (Varaprasad Fig. 6 showing the lower assembly 64 attaches to the PCB 63; and paragraph 174 noting the module parts attach to form a sealed enclosure, and the PCB physically supports the indicators).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

In regard to claim 11, Varaprasad and Barros teach all of the limitations of claim 3 as discussed above. In addition, Varaprasad teaches wherein the reflector surface of the reflector has an overall curvature being convex with respect to a widthwise direction of the reflector (Varaprasad Fig. 6 showing the curved surface of the lower assembly 64 and louvers 66).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

In regard to claim 12, Varaprasad and Barros teach all of the limitations of claim 1 as discussed above. In addition, Varaprasad teaches wherein each functional device is detachably attachable (Varaprasad Fig. 6 showing how the case 55 attaches to the mirror housing 36, with detachable harness), and the lens (10) is detachably attachable (Varaprasad Fig. 6 showing lens 68 being attachable to the opening 56). Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Newman v. Erlichman, 168 USPQ 177, 179. As such, it would be obvious to a person having ordinary skill in the art before the effective filing date to make portions of the case detachable. 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

In regard to claim 13, Varaprasad and Barros teach all of the limitations of claim 1 as discussed above. In addition, Varaprasad teaches wherein the functional device is pre-formed (Varaprasad paragraph 174 noting the indicator assembly is composed of a sealed module to be mounted to the housing).
In addition, Barros teaches each device is pre-formed (Barros paragraph 166 noting the modules are constructed and assembled, and the modules can be interchangeable).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

In regard to claim 14, Varaprasad and Barros teach all of the limitations of claim 1 as discussed above. In addition, Barros teaches a kit of parts comprising an exterior rearview device according to claim 1 (See Claim 1 above) with at least two different light devices (Barros abstract noting a rear-view mirror for vehicles, which consists of compatible, combinable and exchangeable modules such as: (A) and (B), or integrated (A+B), functional, signal, lighting and sensor modules, and structural (C), (D) and (E) modules; cover-housing, body-housing and support which may include functional modules; and Barros paragraph 3 noting modules offer various options for directing the light output and/or signal from the source that consists preferably in LEDs (Light Emitting Diode), and/or LEDs + bulb, and/or LED+OLES (Organic Light Emitting Substrate), infra-red LEDs, and for receiving signals through sensors, such as photodiodes, ultrasonic or radio frequency type sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

In regard to claim 15, Varaprasad and Barros teach all of the limitations of claim 1 as discussed above. In addition, Varaprasad teaches an automotive vehicle comprising at least one exterior mirror (Varaprasad Fig. 3 showing an automotive vehicle with exterior mirrors 14 and 16) according to any of the claim 1 (See Claim 1 above).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Varaprasad and Barros for the same reasons as discussed above regarding claim 1.

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations presented in the dependent claim 7, in specific regard to a plurality of light modules attachable to an exterior rearview device of a vehicle operable to perform a specific function, comprising a reflector, and wherein the reflector of a second functional device has a closed reflector surface, with the at least one respective light source being arranged between the closed reflector surface and the lens in the attached state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488